DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 10-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (EP 3,135,506).
Clark is directed to a tire cord (and thus a reinforcing layer including such a cord) comprising polyamide yarns (polyhexamethylene adipamide corresponds with nylon 6,6) (Abstract and Column 1, Lines 5-50).  It is initially noted that a fair reading of Clark suggests the use of individual yarns or multiple yarns to form a tire cord as is consistent with the construction of well-known and conventional tire cords (twisting, dipping (e.g. RFL), and hot stretching are consistent with the common manner of forming tire cords).  It is noted that Clark does in fact reference additional yarn treatments (Column 7, Lines 30+).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire cord of Clark with an individual yarn or a plurality of yarns given the art recognition detailed above (1xn construction is extremely well known and conventional when forming tire cords). 
Clark further states that such a cord is manufactured with yarns having a considerably greater tenacity than conventional nylon 6,6, yarns while maintaining low dry shrinkage values (Column 1, Lines 52+).  Clark also teaches (a) tenacity values that can be as high 13.0g/d or 
Lastly, regarding claim 10, the claims are directed to an article of manufacture and patentability is based on the product itself (see MPEP 2113- no evidence that the claimed method results in a materially different article, especially in light of the fact that the yarns of Clark have low shrinkage properties and improved modulus and tenacity properties as compared to common polyamide materials, which are substantially analogous to the purported benefits of Applicant).  As detailed above, it is not required for a reference to specifically teach the claimed method of manufacture (including stretching) given that the claim is written in product-by-process form.    

 	As to claim 12, the claims define a broad range of twist factors that are consistent with the aforementioned linear densities and well known and conventional twist amounts.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed quantitative relationship.
	Regarding claim 13, as detailed above, the claims are directed to a reinforcing ply and the properties of a raw yarn are not present in the final article and thus fail to further define the structure of such an article.  Clark is seen to teach yarns that satisfy the claimed invention and Applicant has not provided a conclusive showing of unexpected results for the claimed combination of properties.  It is emphasized that an inventive feature of Clark is the use of nylon 6,6, yarns having increased tenacity, as compared to conventional nylon 6,6, yarns, and demonstrating low shrinkage properties and such is consistent with Applicant’s original disclosure and the claimed properties.
 	Regarding claims 14 and 15, cord loadings up to 210 epdm or up to 180 epdm are consistent with those commonly used in any number of tire components.  Additionally, each of the claimed cord constructions is consistent with the general disclosure to use multiple yarns, each having an individual linear density between 111 dtex and 4,444 dtex.
	As to claim 16, the yarn of Clark has a dry heat shrinkage less than or equal to about 6.5% at 160 degrees Celsius (Column 1, Lines 68+).  It is emphasized that the claimed range 
As to claim 17, the claims are directed to a reinforcing ply and any ply can be characterized as a “chipper” or “flipper”.  It is emphasized that such language is directed to the intended use of the reinforcing ply.
Response to Arguments
4.	Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive. 
	Applicant generally states that Clark does not teach or suggest the multifilament yarn of claim 10.  It appears that Applicant is referring to the specific method of manufacture.  As detailed above, the claims are directed to an article of manufacture and patentability is based on the product itself (see MPEP 2113- no evidence that the claimed method results in a materially different article, especially in light of the fact that the yarns of Clark have low shrinkage properties and improved modulus and tenacity properties as compared to common polyamide materials, which are substantially analogous to the purported benefits of Applicant).  As detailed above, it is not required for a reference to specifically teach the claimed method of manufacture (including stretching) given that the claim is written in product-by-process form.    
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 10, 2021